Citation Nr: 1647207	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to October 2, 2015 and in excess of 50 percent therefrom for post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for neuropathy of the left lower extremity.

4.  Entitlement to a compensable evaluation prior to October 2, 2015 and in excess of 50 percent therefrom for headaches.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, January 1977 to March 1977, and April 1977 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Prior to certification of the appeal to the Board, VA received written correspondence from the Veteran dated in May 2016 wherein he revoked representation by the American Legion.  The record shows that no other representative has been designated in this matter.  As such, the Board presumes that the Veteran seeks to proceed on a pro se basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 2, 2015, the evidence does not more nearly reflect occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms.

2.  From October 2, 2015, the evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms.

3.  The evidence of record establishes that the Veteran has thoracolumbar flexion functionally limited to 45 degrees, but he does not have forward flexion more nearly limited to 30 degrees (or less) or ankylosis of the entire thoracolumbar spine.

4.  Neuropathy of the left lower extremity is not more nearly manifested by moderately incomplete paralysis of the sciatic nerve (or any other nerve) at any time during this appeal.

5.  The evidence does not more nearly reflect the presence of characteristic prostrating attacks of migraine headaches prior to October 2, 2015; and the Veteran's migraine headaches are rated at the maximum schedular level from October 2, 2015.

6.  The Veteran is unable to perform the mental and physical acts required to obtain and retain substantially gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent prior to October 2, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for an initial evaluation in excess of 50 percent from October 2, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a 20 percent evaluation, and no more, for lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for an evaluation in excess of 10 percent for neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2015).
5.  The criteria for a compensable evaluation prior to October 2, 2015 and in excess of 50 percent therefrom for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2015).

6.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in October 2012, June 2014, and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  
Accordingly, the Board will address the merits of the claims.
II.  Disability Evaluations

The Veteran seeks evaluations greater than assigned for PTSD, lumbar spine disability, neuropathy of the left lower extremity (LLE), and headaches.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  PTSD

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent prior to October 2, 2015 and in excess of 50 percent therefrom for PTSD.  Prior to October 2, 2015, the evidence does not more nearly reflect occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms.  From October 2, 2015, the evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

1.  PTSD - Schedular Criteria and Applicable Laws

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's mental disorder was assigned Diagnostic Code 9433.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9204.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

1.  Evaluation of PTSD Prior to October 2, 2015

Prior to October 2, 2015, the evidence does not more nearly reflect occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

For the period prior to October 2, 2015, report of VA examination dated in November 2012 showed mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Report of VA examination dated in February 2014 showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation.  The VA medical determination in 2014 corresponds to an evaluation for no more than 30 percent under the applicable schedular criteria, and notably the 2012 medical determination is consistent with a 10 percent disability rating under the schedule.  38 C.F.R. § 4.7.

On VA examination in November 2012, the Veteran reported symptoms of anxiety, suspiciousness, and disturbances of motivation and mood.  On VA examination in February 2014, he reported symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran is competent and credible to report his symptoms.  Layno, supra.  However, there is no indication that these symptoms were of the severity, frequency, and/or duration as to more nearly reflect the criteria for an evaluation in excess of 30 percent prior to October 2, 2015.

Report of VA PTSD examination dated in February 2014 reflects that the Veteran was married (17 years to his 4th wife); he reported a 15 years career with Walmart until "the stress caused him to quit" and he noted poor health generally.  The Veteran expressed "deep sadness and anger concerning the abuse of veterans during anti-war movements in the 60's."  He expressed having intrusive thoughts (recurrent and distressing memories; intense psychological distress at exposure to cues that symbolize/resemble an aspect of the trauma; avoidance of reminders of trauma); persistent negative emotional states and markedly diminished interest or participation in significant activities; irritability or outbursts of anger; and hypervigilance.  However, significantly, the Veteran denied any prior mental health treatment, made no mention of medication for management of symptoms, and was vague in providing any specific examples.  The examiner described the Veteran as "very nice and polite and informative."

A September 2015 VA mental health note shows that the frequently feels anxious and nervous.

The Board has carefully considered the Veteran's symptoms for the period prior to October 2, 2015.  While frequent anxiety was reported, the record shows no complaints or findings for panic attacks.  While there was suspiciousness, the record shows no indication that this interfered with the Veteran's social activities to include attending church, participating in Bible study, and keeping his medical appointments.  While the Veteran reported depression along with disturbances of motivation and mood, his symptoms are not so severe, frequent, or long in duration as to more nearly reflect the criteria for the higher evaluation.  The record shows that multiple depression screens were negative between January 2013 and July 2014.  The Veteran stated during his October 2014 VA spine examination that he had performed yardwork to include cutting grass and trimming hedges until the past February when he stopped due to back pain; but he reported that he continued to perform light work in his garden.  VA treatment records show that the Veteran denied suicidal or homicidal thoughts.

Also, while there were irritability/anger symptoms, there is no indication that these are frequent or have affected the Veteran's ability to establish or maintain effective work and social relationships.  A September 2014 statement from the Veteran's former work supervisor indicated that anxiety and sickness caused the Veteran to resign, but he did not report that the Veteran had irritability or anger issues impacting his work-life.  Likewise, the Veteran has not described any adverse effects this symptom has caused either his occupational or social functioning.  The Veteran reported during VA treatment in July 2014 that he had 2 adult sons with whom he has "a pretty good relationship."

Again, on VA examination in February 2014, the Veteran denied any prior mental health treatment.  The record shows that the Veteran initiated VA mental health services in July 2014 for PTSD symptoms.  Mental status exams for the period prior to October 2, 2015 reflect appropriate behavior and full orientation without any defect of speech, thought process, judgement, or insight.  The Veteran consistently denied suicidal/homicidal thoughts although a depression screen was positive in July 2014, and an anti-depressant was prescribed along with individual therapy.

The Veteran reported to SSA that, since November 2012, he has had difficulty focusing, dealing with people, and coping with anger.  See Medical Treatment Records Furnished by SSA (September 2014).  However, the Veteran has also consistently reported that he attends church, participates in Bible study, and attends his medical appointments.  The record shows that the Veteran gets up in the morning and attends to household chores.  Also, July and August 2014 VA treatment notes show that the Veteran had no difficulties maintaining focus or concentration.

The Board accepts that the Veteran's symptoms include recurrent and distressing recollections of the traumatic event; intense psychological distress at exposure to cues that symbolize/resemble an aspect of the trauma; efforts to avoid thoughts, feelings or conversations associated with trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; detachment or estrangement from others; irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  However, these symptoms appear to be of limited severity, frequency, and/or duration given the assignment of a GAF score of 65 on VA examination in November 2012 suggesting mild symptoms, and that the Veteran had not sought out any mental health treatment prior to July 2014.  The Board acknowledges that a September 2015 VA mental health note reflects that the Veteran reported "hearing voices of his fellow soldiers calling for help and sees visions of him being underwater in the Mediterranean Sea," but the examiner stated that "there does not seem to be any psychotic type of hallucinations."   Also, although the Veteran felt that people were watching him, there was no evidence of any fixed type of delusions.

The Board finds that the Veteran's report as to his symptoms is probative in this matter, but assigns greater probative value to the VA examiner's discussion of those symptoms, mental status findings, and conclusions that his constellation of symptoms-the severity, frequency, and duration-reflect no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation.  This is more probative because the examiners are trained, neutral medical professionals that reviewed the claims file and conducted a psychological evaluation of the Veteran.  Furthermore, the VA medical conclusions are congruous with the record.

Therefore, prior to October 2, 2015, an evaluation in excess of 30 percent is not warranted as the evidence does not more nearly reflect occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms.  Although separate evaluations may be assigned for separate periods of time based on the facts found-in other words, the evaluations may be "staged," the Board finds that the factual findings do not show a distinct period where the service- connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

3.  Evaluation of PTSD From October 2, 2015

For the period of time from October 2, 2015, the Board finds that neither the lay nor the medical evidence more nearly reflects occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms.  38 C.F.R. § 4.7.

Report of VA PTSD examination dated October 2, 2015 reflects a diagnosis for severe PTSD along with anxiety and depression (comorbid and overlapping with PTSD-not possible to differentiate symptoms).  The examiner found occupational and social impairment with reduced reliability and productivity due to the psychiatric symptoms.  This medical determination corresponds to an evaluation for 50 percent and no more under the applicable schedular criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

On VA examination in October 2015, the Veteran complained that:

I have nightmares every night.  I go to church, Bible class and back home.  My marriage life is suffering.  I sleep on the couch to keep from bother her.  I was doing alright until I started talking about this mess.  It is hell on me."  

Subjective symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran added on review of the VA Disability Benefits Questionnaire that he further had symptoms of impulsivity, poor memory, mood changes, sadness/depression; loss of interest/pleasure; thoughts of death-but not suicidal plan or intent; crying spells; loneliness; low self-worth; fatigue and lack of motivation; appetite changes with eating 1-2 meals a day; erectile dysfunction; visual hallucinations of pulling a fellow soldier out of a bunker 3-4 times a weeks-he denied auditory hallucinations; racing thoughts; guilt/shame; withdrawal for people-although he attends Bible study; anxiety/worry-he reported was "getting better" and he denied panic attacks; social discomfort-"don't want to be bothered by anyone;"  irritability and anger-but he denied frequent arguments and aggression/fights; sleep problems, noting that he sleeps during the day 6 times in a 24 hours period; nightmares with a male voice calling for help and pulling a friend out of a bunker; daily recurring, disturbing memories; and hypervigilance, exaggerated startle response, and avoidance of reminders of trauma.

The examiner noted that the Veteran had appropriate behavior, adequate grooming, and was appropriately dressed.  The Veteran communicated with the examiner with "ease in an open/candid manner after rapport was developed."  He was noted to live with his wife of 19 years.  His wife was noted to provide social support.  The Veteran reported mental health treatment through VA since 2014.  Objectively, the Veteran was oriented in all spheres.  There were no defects or abnormalities of speech, eye contact, or gestures/mannerisms.  Mood was reported by the Veteran as "lousy."  Affect was flat with limited range.  Affective responses were mood content congruent.  There were no hallucinations/delusions or suicidal/homicidal thoughts.  Thinking and cognition were intact and adequate.  Memory was intact.  Insight and judgment were adequate.  Intellectual ability was "at least average based on his vocabulary, fund of information, and language usage."

A November 2015 SSA mental status evaluation reflects complaints of mental problems.  It was noted that the Veteran resided with his wife, was married for 18 years, and had been married 4 times.  The Veteran reported that his interests are attending church, participating in Bible study, and watching television.  He noted avoidance of activities he had previously enjoyed due to pain symptoms.  He was cooperative.  He was last employed in March 2012 as store manager for Walmart, a job held for 15 years.  He reported part-time work at Home Depot this year for 3 months.  The Veteran described a typical day as arising at 6 am, dressing/grooming himself (except that he needs his wife for help with a neck tie), and carrying out basic household chores.  He noted he could drive depending on the state of his neck.  He noted that he pays the bills and makes the financial decisions.  He reported that he enjoyed attending church and Bible study along with being outside.  He travels to his medical appointments, but does not visit or receive company-and seldom goes to grocery store.  He reported an off-and-on appetite due to pain medications.  He complained of poor sleep, might mares, and withdrawal.  He reported that his symptom of PTSD and depression "became more problematic after he was no longer able to hold his job and that they began in 2012."  Objectively, the Veteran was fully oriented in all spheres, appropriately dressed and groomed.  Communication was coherent and relevant; speech was within normal limits.  There was some restriction of affect.  Mood was depressed and irritable-described by the Veteran as worse with migraine headaches.  The Veteran reported increased anxiety and depression when he is in pain from other medical disorders.  Energy was fair.  There was sleep disturbance and nightmares-waking from nightmares anxious-along with night sweats.  There were intrusive thoughts and flashbacks accompanied by "a sense of panic when those occur."  There was avoidance of things that remind him of the trauma.  There was exaggerated startle response.  The Veteran denied suicidal/homicidal thoughts and there was no indication of hallucinations/delusions.  Memory was intact.  See Medical Treatment Records Non-Government Facility (March 2016).

Although the Board accepts that the Veteran is competent to report his symptoms, the Board finds that his symptoms are not of the severity, frequency, or duration to more nearly approximate the criteria for the next higher evaluation-that is a 70 percent evaluation.  For instance, the Veteran's mood symptoms are not of the severity contemplated by the next higher rating.  The record shows anxiety, but no true panic attacks or near continuous panic.  The record shows depressed mood, but there is no indication that the Veteran has suicidal thoughts (although he thinks about death) or is unable to function independently, appropriately and effectively.  The record shows irritability and anger, but no periods of unprovoked irritability with periods of violence.

The record shows that, to the extent that the Veteran has disturbances of mood and motivation, this has not caused him to neglect of hygiene or grooming, or affect his ability to function independently, appropriately and effectively.  The record includes a May 2015 adoption decree, which shows that the Veteran and his wife adopted their minor grandchild.  The Court Order granting the petition for adoption indicated that the Veteran and his wife had cared for the grandchild for a substantial amount of time in their home.  The support of a minor grandchild and obtaining legal custody of that grandchild suggest strongly that the Veteran can function independently, appropriately and effectively.  Additionally, a VA mental health records dated in May 2016 shows that the Veteran was involved in a food pantry at his church, "messes around the yard in spells when the weather is good," and that" he'll work around the house."  This suggests that the Veteran's disturbances of motivation have not kept the Veteran from daily activities at home and other activities outside his home.

The Board has further considered the Veteran's report of chronic sleep impairment to include nightmares, fatigue, hypervigilance, and impulsivity.  However, these symptoms have not resulted in impaired thinking, cognition, judgement, neglect of hygiene or grooming, or deviations of mood that affect the Veteran's ability to function independently, appropriately and effectively.  Also, with respect to impulsivity, the Veteran has not provided any clear examples.

The Board has considered the Veteran's report of impaired memory and concentration.  However, the medical evidence of record has consistently shown intact memory-short and long term-and concentration.  A September 2015 VA mental health note reflects that concentration and attention are intact.

The Board has considered the Veteran's report of appetite changes.  However, the record shows no indication that the Veteran is malnourished or otherwise experiencing nutritional deficits due to his eating habit of 1-2 meals a day as reported on VA examination in October 2015.

The Board has considered the Veteran's report of withdrawal and avoidance-that he does not "want to be bothered by anyone."  However, these symptoms have not interfered with ability to attend church, participate in Bible study, keep medical appointment, care for his grandchild, pursue and obtain legal adoption of his grandchild, and actively participate in starting a food pantry with his church.

The Board has considered the Veteran's report on VA examination in October 2015 that he had visual hallucinations 3-4 times a week of pulling a fellow soldier out of a bunker.  However, this report is incongruus with the other medical evidence of record that shows no indication of hallucinations or delusions, to include VA treatment records and the November 2015 SSA mental evaluation.  VA mental health notes dated in May 2015, October 2015, November 2015 and May 2016 reflect that the Veteran denied both auditory and visual hallucinations although he noted in May 2016 a nightmare of hearing a comrade in a bunker calling out for help, which caused intrusive memories.

The record shows limited social interactions.  However, the Veteran reported that he has been married for more than 15 years to his 4th wife; he has been active in the care of his minor grandchild; and that he has meaningfully interacted with those at church.  The record further shows that the Veteran had had a 15 years career with Walmart until "the stress" and poor health "caused him to quit".  A VA mental health record dated in May 2016 shows that the Veteran was involved in his church's effort to start a food pantry and that he may also take his father-in-law to his appointment.  This suggests that the Veteran is able to establish and maintain effective relationships.

The Board has considered the GAF scores.  VA mental health records shows a GAF for 55 in October 2015; a GAF for 58 in November 2015; and GAF for 57 in February 2016 and May 2016.  The assigned GAF scores are representative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board believes that this characterization of disability is congruent with the symptoms as reported by the Veteran and the medical findings.

The lay and the medical evidence are probative in this matter.  However, the Board assigns greater probative value to the conclusions reached on the most recent VA examination, which reflect the Veteran's overall occupational and social impairment as this was predicated on a review of the claims file, interview of the Veteran, and mental status examination of the Veteran by a skilled medical professional with psychiatric training.

Therefore, weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating from October 2, 2015 and no more.  Furthermore, the Board finds that a staged rating is not warranted as the factual findings do not show any other distinct period where the disability exhibited symptoms that would warrant a different evaluation.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Accordingly, the claim is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C.  Lumbar Spine Disability

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the assignment of a 20 percent disability evaluation for lumbar spine disability and no more.  The preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for lumbar spine disability (lumbar arthritis with herniated nucleus pulposus).  Neither the lay nor the medical evidence more nearly reflects the criteria for an evaluation greater than 20 percent.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.


1.  Lumbar Spine- Schedular Criteria and Applicable Laws

VA received a claim for increase for lumbar spine disability, rated as 10 percent disabling, in June 2013.  See VA Form 21-8940 (June 2013).  As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula.  The Veteran's low back disability is evaluated under Diagnostic Code 5237 pertaining to lumbar strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula, a 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Normal ranges of motion of the thoracolumbar spine include:  Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes provides as follows:  Incapacitating episodes of IVDS having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months is evaluated as 10 percent disabling; incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months is evaluated as 20 percent disabling; incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months is evaluated as 40 percent disabling; and incapacitating episodes of IVDS having a total duration of at least 6 weeks during the last 12 months is evaluated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

2.  Analysis

The evidence of record establishes that the Veteran has thoracolumbar flexion functionally limited to 45 degrees.  Therefore, the schedular criteria for a 20 percent disability evaluation are met.  However, because the Veteran's low back disability is not more nearly manifested by forward flexion to 30 degrees or less, and because there is no ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, an evaluation in excess of 20 percent is not warranted.  38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5237.

Report of VA examination dated October 2014 reflects complaints of back pain, rated 6-7/10 (10 being worst) with flare-ups to 10 when performing housework.  He takes Tramadol with "little to no effect."  He reported that he "had to stop doing yard work, cutting grass and trimming edges, this past February due to pain, but will do light work regarding his garden."  Objectively, flexion was to 90 degrees or greater with evidence of painful motion at 45 degrees; extension was to 20 degrees with pain at 10 degrees; bilateral flexion was to 20 degrees with painful motion at 20 degrees bilaterally; and bilateral rotation was to 30 degrees with painful motion at 30 degrees or greater bilaterally.  The Veteran performed repetitive-use testing (3 repetitions) that showed no additional limitation in range of motion of the thoracolumbar spine.  There was functional impairment described as weakened movement, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran had localized tenderness and pain, but no muscle spams or guarding.  Muscle strength was 5/5 (normal) in the lower extremities and there was no muscle atrophy.  Reflexes were normal in the lower extremities.  Sensory exam was normal.  Radiculopathy of the sciatic nerve was shown in the left lower extremity; there was moderate constant pain, severe intermittent pain (usually dull); moderate paresthesias/dysesthesias; and mild numbness.  The examiner stated that there was no ankylosis of the spine.  The examiner stated that the Veteran had IVDS, but this had not caused any incapacitating episodes over the past 12 months.  The Veteran used no assistive devices as normal mode of locomotion.  The Veteran did not have functional impairment of an extremity due to his back disorder such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Although the Veteran had a surgical scar, the scar was not painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches).  X-ray confirmed the presence of arthritis-there was no evidence of any thoracic vertebral fracture with loss of 50 percent or more of height.  MRI showed no significant central canal stenosis and postsurgical changes at L4/L5 with no recurrent disk protrusion.

The medical evidence from SSA is consistent with that obtained by VA.  An SSA disability evaluation dated in November 2015 shows that the Veteran complained of daily back pain, rated as 3-5/10 (10 begin worst).  He reported an MRI in 2014 through VA and past treatment with a chiropractor providing no relief from pain symptoms.  Objectively, gait had left leg limp with low back pain.  No cane was used.  The spine had 45 degrees flexion, 10 degrees bilateral flexion, and 10 degrees extension.  Because of back pain, the Veteran was unable to walk on his heels, toes, or do squatting maneuver.  Severe back pain was noted during neurological examination.  The assessment was IVDS with left sciatica and constant back pain that is limiting his ability to work.

The Board has considered the complaints and finding on report of VA spine examination dated in October 2015, showing a diagnosis of degenerative arthritis of the spine.  However, the objective findings do not show flexion more nearly approximating 30 degrees or worse.  The Veteran had flexion to 60 degrees.  Also, the examiner stated that there was no ankylosis of the thoracolumbar spine.  Muscle strength was 4/5 (active movement against some resistance).  As on VA examination in 2014, the examiner stated that the Veteran had IVDS, but this had not caused any incapacitating episodes over the past 12 months; that no assistive devices were used as normal mode of locomotion; and that the Veteran did not have functional impairment of an extremity due to his back disorder such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran is able to activities of daily living, but would have "difficulty with physical and sedentary activities requiring prolong standing/walking, sitting up straight for prolong periods, [and] ascending/descending frequently."

VA treatment records for the appeal period show IVDS.  However, these records show no periods of incapacitation with doctor prescribed bed rest.  An October 2015 VA treatment note reflects that the Veteran had low back pain with bending, prolonged standing, lifting, reaching, climbing stairs and twisting.  A March 2016 VA treatment note shows that lumbar spine motion was "good."  The Veteran was advised to maintain his activity level.  VA treatment records reflect that the Veteran received acupuncture for his back symptoms.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment and pain.  See DeLuca, supra.  Additionally, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 20 percent.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion of 30 degrees (or less) or favorable/unfavorable ankylosis of the entire thoracolumbar spine.  The Court has indicated that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  Although the record shows that the Veteran has IVDS, the record does not reflect that the Veteran has had any incapacitating episodes-a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Additionally, the record shows no separately ratable neurological symptoms.  To the extent that the Veteran reported radicular-type symptoms, this disability is addressed separately below.

Accordingly, a 20 percent evaluation, and no more, for lumbar spine disability is granted.  There is no basis to stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating than now assigned.  See Hart, supra.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, supra.

D.  LLE Neuropathy

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for LLE neuronopathy.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher disability rating.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (sciatic nerve, paralysis).


1.  LLE Neuropathy - Schedular Criteria and Applicable Laws

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Under Diagnostic Code 8520, paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

2.  Analysis

Neuropathy (radiculopathy) of the left lower extremity is not more nearly manifested by moderate incomplete paralysis of the sciatic nerve (or any other nerve) at any time during this appeal.  38 C.F.R. §§ 4.7, 44.124a, Diagnostic Code 8100.

Report of VA examination of the thoracolumbar spine dated in October 2014 (prepared by a Physician Assistant) reflects positive straight leg raising test on the left.  There were signs/symptoms of LLE radiculopathy with moderate symptoms of constant pain, severe symptoms of intermittent pain, moderate symptoms of paresthesias and/or dysesthesias; and mild symptoms of numbness.  The examiner indicated that the sciatic nerve root was involved and that the severity was overall moderate.  The Veteran used no assistive devices as normal mode of locomotion. 

Report of VA peripheral nerves examination dated in October 2015 (prepared by a physician and chief of neurology) reflects a diagnosis for lumbar radiculopathy.  The only symptoms attributable to the peripheral nerve condition was LLE numbness, characterized as mild in severity; there were no symptoms of constant pain (may be excruciating at times), intermittent pain (usually dull), or paresthesias and/or dysesthesias.  There was no impairment of lower extremity strength.  There was no muscle atrophy although deep tendon reflexes of all extremities were hypoactive (1+).  Sensory exam was normal to fine touch, pin prick, and vibration.  Temperature sense was decreased in both lower extremities.  There was normal gait and station with fair heel/toe/tandem walk.  Motor strength was 5/5 with give-way due to pain at the hip and knee, and poor effort at the ankles-but normal tone and bulk.  Straight leg raises were negative.  The shoe soles showed normal wear pattern.  There were no trophic changes.  The examiner evaluated the sciatic nerve, the anterior crural (femoral) nerve, and obturator nerve as normal on the right and left side.  The Veteran did not require any assistive devices as a normal mode of locomotion.  The Veteran did not have functional impairment of an extremity due to a peripheral nerve condition such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that an EMG in January 2014 showed normal results for both the right and left lower extremities.  The examiner stated that the peripheral nerve condition did not impact the Veteran's ability to work.  The examiner remarked that the Veteran had "no motor or sensory deficits I can ascribe to the lumbar spine."

Whether a disability meets the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  The Board finds that the complaints and medical findings are highly probative of the severity of the Veteran's LLE nerve disorder.  However, while the record shows moderate impairment on VA examination in 2014, the Board assigns greater probative value to the VA neurology examination findings dated in 2015, which essentially show normal findings and no motor or sensory deficits due to the lumbar spine.  The Board finds that these findings and conclusions are more persuasive in this matter because the examination report reflects a more thorough review of the claims file to include consideration of a January 2014 EMG study that revealed normal findings for the LLE.  Additionally, the 2015 VA examination was conducted by a medical professional with greater medical skill and training in medicine-this examiner possesses both an M.D.(doctor of medicine) and Ph.D., (doctor of philosophy).  Also, the October 2015 physician has a demonstrated specialty in the field of nerve disorders as demonstrated by his title, "Chief, Neurology Service."  The Board concludes that the medical evidence, prepared by the highly skilled, neutral medical doctor in October 2015 is more probative of the degree of disability.  Therefore, the Board finds that the more persuasive evidence in this matter weighs against the assignment of an evaluation in excess of 10 percent for LLE neuropathy as the more persuasive evidence does not more nearly reflect moderate (or worse) incomplete paralysis of the involved nerve.

Also, the Board finds that a higher disability evaluation is not warranted under any other potentially applicable provision of the rating schedule, and a higher rating is not available by changing the Diagnostic Code assigned for sciatic nerve involvement.  See 38 C.F.R. § .4.124a, Diagnostic Codes 8520-28, 8620-28, and 8720-28.  A separate rating based on uncompensated joint or muscle is not warranted.  The record shows that musculoskeletal impairment of the spine is separately compensated; and there is no evidence of any muscles affected by the LLE nerve impairment.  See 38 C.F.R. §§ 4.71a, 4.73.

Accordingly, the claim is denied and there is no basis to stage the rating.  See Fenderson, supra.  The evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, supra.

E.  Headaches

Having carefully reviewed the evidence of record, the Board finds that preponderance of the evidence is against a compensable evaluation prior to October 2, 2015 and in excess of 50 percent therefrom for headaches.   Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher disability rating.  38 C.F.R. §§ 4.7, 44.124a, Diagnostic Code 8100.

1.  Headaches - Schedular Criteria and Applicable Laws

Diagnostic Code 8100 provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

2.  Analysis

As an initial matter, the Board finds that the Veteran is rated at the maximum schedular level for migraine, 50 percent, from October 2, 2015.  Therefore, a higher evaluation is not warranted as a matter of law on a schedular basis.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For the period prior to October 2, 2015, a compensable evaluation is not warranted because the evidence does not more nearly reflect the presence of characteristic prostrating attacks of headaches averaging one in 2 months (or more) over several months in the applicable period.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

VA treatment note dated in November 2011 reflects that the Veteran denied nausea and phono/photophobia.  He reported that his headaches last only a few minutes and recur 2-3 times a week.  He treated headaches with Tylenol.  He denied missing work for headaches, but said that he had left early a couple times.  He denied emergency treatment.  He estimated that he had "perhaps 2 incapacitating headaches."  The assessment was migraine headache recurring several times a week with prostrating attacks every few months.


Report of VA examination dated in September 2014 reflects a diagnosis for migraine including migraine variants.  By history, the Veteran reported 2-3 migraine headaches per week since leaving the military that are associated with nausea, vomiting, visual changes, and sensitivity to light and sound.   However, the Board notes that the VA treatment records show that the Veteran consistently denied nausea, and these records do not show episodes of vomiting related to headache.

The September 2014 VA examination shows that headaches typically started in the occipital region and radiated to the temples and around his left eye.  Headaches were triggered by the sun or light.  Headaches were treated with Tramadol as needed for pain relief.  The examiner remarked that an August 2014 VA treatment note indicated the occurrence of 5 migraine headache episodes in the last month that prompted a medication change (Aggrenox was changed to Plavix).  Based on the medical history, the examiner concluded that the Veteran did not experience characteristic prostrating attacks of headache pain.

Report of VA examination dated in October 2015 reflects a diagnosis for migraine including migraine variants.  By history, the Veteran has a constant headache that is "bad 4-7 times a month."   He treats his headaches with Tramadol, Naproxen, Promethazine, and Topiramate.  The Veteran estimated he had 42 incapacitating episodes of headache.  Based on the medical history, the examiner concluded that the Veteran had characteristic prostrating attacks of headache pain occurring once every month over the past several months that are productive of severe economic inadaptability.

SSA disability evaluation dated in November 2015 shows that the Veteran complained headaches described as starting on the left back of his neck and migrating to the left eye.  The pain was characterized as dull and throbbing in nature.  The episodes occur "every day" and last about 7-8 hours with "bad ones."  He treated with medications and a dark room.

VA treatment records for the period prior to October 2, 2015 reflect that the Veteran had headache problems, but these records have limited probative value as they do not provide any clear indication of the nature, severity, frequency, or duration for the period at issue in this case.  The record shows that the Veteran became more proactive in headache treatment in 2015.

The Board accepts that the Veteran is competent to report his migraine symptoms, along with the frequency, duration, and severity of episodes.  See Layno, supra.  The Veteran reported daily headaches, but neither the lay nor the medical evidence shows the presence of characteristic prostrating attacks of headaches averaging one in 2 months (or more) over several months in the applicable period prior to October 2, 2015.

The Board assigns greater probative value to the September 2014 VA examination report and opinion, as this was prepared after review of the claims file, interview of the Veteran, and examination of the Veteran by a skilled, neutral medical professional.  The Board observes that the Veteran has not provided any concrete characterization of his headaches' severity, frequency, and/or duration for the Board to consider.  While the record shows that the Veteran avoided sunlight, which triggered headaches, there is no clear indication that he was unable to perform ordinary activities, stayed in bed with headache episodes, or other indicia of a compensably disabling condition under the schedular criteria.

Therefore, the Board finds that the more persuasive evidence shows that the Veteran's headache episodes were not more nearly manifested by the frequency, duration, or severity to support a compensable evaluation.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran may believe he meets the criteria for higher disability ratings than now assigned, the more persuasive and/or probative evidence in this matter does not meet the schedular requirements, as explained and discussed above.

Accordingly, the claim is denied.  The Board finds that the evidence is not roughly in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; and Gilbert, supra.  The criteria for further staging of this rating are not met.  See Hart, supra.

F.  Extra-Schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities are specifically contemplated by the schedular criteria.

Significantly, the symptoms listed in the rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, an analysis of the Veteran's mental disorder claim is not limited solely to whether the symptoms listed in the rating scheme are exhibited; instead, consideration is given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  As such, the diagnostic criteria for PTSD contemplates the overall effect of the Veteran's symptomatology on his occupational and social functioning and are not limited to those symptoms specifically described in the ratings criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).  The Court has repeatedly stated that the ratings criteria for PTSD address all symptomatology attributable to the service-connected disorder, including symptoms that are not specifically enumerated in the diagnostic code.  Phrased differently, the ratings criteria are broad enough to address any symptomatology, no matter how exceptional the disability picture.

Similarly, the symptoms listed in the rating schedule for headache disorders are broadly drafted to take into account the frequency, severity and duration of symptoms and economic impact.  See Pierce, supra.  Thus, an analysis of the Veteran's headache disorder claim is not limited solely to symptoms' frequency, severity and duration, but instead, consideration is given to outside factors effecting economic functioning.  With respect to the musculoskeletal disorders, the rating criteria encompass not only range of motion, but also other factors as set out in 38 C.F.R. §§ 4.40, 4.45 and 4.59, and allows for separately rating neurological manifestations-as with the Veteran's neuropathy, and there are no symptoms left uncompensated.

Therefore, the manifestations of the disabilities herein addressed are specifically contemplated by the schedular criteria applied and/or considered.  As such, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no suggestion or contention that the Veteran's disabilities addressed in this case, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Again, the Board, as discussed above, has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


III. TDIU

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16 (a).  He has service connected disability that the meets the numeric standard and sufficient mental and physical limitations to preclude substantially gainful employment.  The Veteran is service-connected for PTSD, a kidney disorder with hypertension; headaches; lumbar spine disability; left lower extremity radiculopathy; gastroesophageal reflux disease; and bunion, right great toe with hallux valgus and arthritis.  While the ratings assigned for these disabilities have varied throughout the pendency of this appeal, the record reflects that he has had a combined disability rating of at least 80 percent since September 26, 2012, which is the effective date of the award of service connection for PTSD (the initial increased rating claim for which is the oldest claim pending currently pending on appeal).  During that time period, the Veteran has also had at least one disability rated in excess of 40 percent disabling.

In addition, the record reflects that the Veteran only obtained a high school degree and has no higher level education or special training.  The record further reflects that the Veteran last worked full-time as a store manager in March 2012 and that the Veteran's health interfered with his ability to perform the work, forcing his resignation.  The medical evidence shows occupational impairment due to service-connected PTSD symptoms, particularly mood disorder (depression, anxiety, and irritability).  The medical evidence further shows that the Veteran experiences chronic pain due to his lumbar spine disorder that is worsened with bending, prolonged standing, lifting, reaching, climbing stairs and twisting.  This along with daily headaches suggest serious limitations on the Veteran's ability to perform the mental and physical acts required for employment.  Notably, on VA examination in September 2014, the Veteran reported that his headache condition impacted his ability to work, noting that he was employed as a store manager at Walmart for 15 years but has to retired in March 2012 because he missed 3 months of work in 2011 due, in part, to headaches and increased stress.  The record shows that SSA found that the Veteran was unemployable due to his service-connected psychiatric and low back disorders.

Accordingly, the Board finds that the functional limitations presented by the Veteran's PTSD symptoms coupled with his lumbar spine disorder and headaches preclude him from obtaining and maintaining substantially gainful employment.  Therefore, TDIU is granted.

To the extent that a September 2014 VA medical opinion reflects that "PTSD does not preclude Gainful Employment," the Board finds that this opinion has diminished probative value as it does not address or identify the impact or effect of the Veteran's PTSD symptoms on his ability to perform the physical and mental acts required for employment.  Nor does it include consideration of the cumulative effect of all of his service-connected disabilities.  The Board assigns greater probative value to a handwritten statement from a supervisor of the Veteran who indicated that the Veteran was unable to keep up with the demand of the job due to his deteriorating health to include anxiety and associated stress and sickness.  See VA Form 21-4138 (September 2014).  The Board further assigns greater probative value to the medical evidence addressing the functional impairment or limitations imposed by the Veteran's service-connected disorders. 

Also, although the record shows that the Veteran engaged in part-time work 20 hours a week at Home Depot for a period of 4months in early 2015, it is well-established that marginal work of the type that would not produce sufficient income does not establish employability for VA purposes.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Therefore, the fact that the Veteran attempted to engage in marginal work during this appeal does not demonstrate he is employable within the meaning of the applicable VA laws.



ORDER

An initial evaluation in excess of 30 percent prior to October 2, 2015 for PTSD is denied.

An evaluation in excess of 50 percent from October 2, 2015 for PTSD is denied.

An evaluation of 20 percent, and no more, for lumbar spine disability is granted.

An evaluation in excess of 10 percent for LLE neuropathy is denied.

A compensable evaluation prior to October 2, 2015 and in excess of 50 percent therefrom for headaches is denied.

A total disability evaluation based on individual unemployability (TDIU) is granted.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


